Mr. Justice HutchisoN
delivered the opinion of the court.
Section 53 of An Act Relating to Special Legal Proceedings, approved March 9, 1905, reads in part as follows:
“See. 53. — Bach administrator and executor, unless the will under which he is appointed provides to the contrary, shall be entitled to he paid from the estate, as compensation for his services, five per centum on sums received in the course of administration, amounting to one thousand dollars or under; two and one-half per centum on sums up to ten thousand dollars, and one per centum on sums above ten thousand, dollars. * # ®.”
Appellant Tomás Olivari Santoni, as judicial administrator, presented accounts showing a total of $17,878.11 received by him as such administrator, upon which he claimed -commissions amounting to $551.12, calculated as follows:
Nov. 1, 1913. 5 per cent on the sum collected from Pascual Negroni for house rents amounting to $288, for 8 months due on Oct 31, for the current year, at the rate of $26 per month_ $14. 40
Nov. 1, 1913. 5 per cent on $800 collected from Antonio Anciani for a mortgage note which is due_ 40. 00
Nov. 1. 1913. 5 per cent on $50 collected from Julia Amill for two months’ house rent of the house at G-uánica, amounting to $50_ 2. 50
Nov. 1, 1913. 5 per cent on the first $1,000 collected from Alfonsa B. de Mariani corresponding to her liquidation on coffee crops, rendered to Succession of José Maria Mariani, amounting to $10,169.45_ 50. 00
Nov. 1, 1913. 2Y2 per cent on the remaining $9,000 from said liquidation_ 225. 00
Nov. 1, 1913. 1 'per cent on $169.45 remainder of the total amount of the liquidation referred to-a 1. 70
Aug. 27, 1914. 5 per cent on the sums collected from Pas-cual Negroni for 10 months’ rent due on houses on the 31st instant, at $36, $360- 18. 00
*426Aug. 27, 1914. 5 per cent on $770 paid by Antonio An-ciani due on a mortgage note- 38. 50’
Aug. '27, 1914. 5 per cent on the first $1,000 paid by Al-fonsa B. de Mariani of her crops’ liquidation presented June 30 last, amounting to $5,440.66_ 50. OO
Aug. 27, 1914. 2y2 per cent on the remaining $4,440.66— 111. 02
$551.12-
Appellees, objecting to this feature of the account, outlined the situation as they see it, ‘with certain patent but unimportant mathematical errors, thus:
Total of amounts collected_$17, 828. II
Amount of compensation due_ $551.12-
Sum which should be received, 2.5 per cent on $10,000, $250.00; 1 per cent on $7,828.11, $78.28_ 328. 28-
Balance_._ $222. 84
The order appealed from, -which tends to correct the erroneous theory of appellant, hut apparently overlooks the mistaken view of appellees, which goes too far toward the other . extreme, reads:
“The motion filed by José María Mariani in his own right and as guardian of his sister Maria Dolores Mariani that the accounts-rendered by the administrator be not approved as to the manner in which he collects his fees having been considered, the court holds that the said accounts should be amended to the effect that said administrator should receive payment of the per cent prescribed in section 53 of the Law of Special Legal Proceedings upon the total of the amounts collected instead of upon the partial sums received.”
While we cannot agree with appellant that he is entitled to five per cent on any and all sums of $1,000 or less received by him or on the first $1,000 of each of such separate sums, which is plainly a proposition that, if sound, would enable him to multiply indefinitely his commissions at that rate, we do construe the law, the Spanish version of which, it is fair to state, is perhaps more open to doubt than the English text. *427as fixing the compensation of the administrator at 5 per cent on the first $1,000 or less received by him, 2% per cent on snms in excess thereof np to $10,000, and 1 per cent on snms over and above $10,000.
To hold otherwise would be to allow the administrator who had received $1,000, 5 per cent on that amonnt and the administrator who had received $10,000, 2% per cent thereof, while if either succeeded in augmenting the amonnt of his receipts by the sum of one dollar he would automatically lose thereby one-half or more of his commissions already earned. Manifestly, such was not the intention of the law. If the legislator had intended to fix the compensation of the administrator on the basis of the total amonnt of the receipts shown by his final accounts when submitted for approval, it would have been much simpler, easier- and more natural to have specified the respective rates upon such totals in so many words than to have used the language actually employed, which upon its face seems to be perfectly plain and can be accounted for only upon the theory that the intention of the. law is contrary to ■ the interpretation suggested by appellees. Indeed, they in effect admit as much in conceding the 2% per cent on $10,000 and claiming 1 per cent only on the $7,828.11 in excess of that amount, instead of insisting upon 1 per cent on the sum total of $17,828.11; for if the administrator herein is entitled to 2% per cent on $10,000, then for the same reason he is entitled to 5 per cent on the first $1,000, and it is difficult to justify the allowance of the 2% per cent without at the same time demonstrating his right to the 5 per cent.
The order appealed from- should be modified and made more specific so as to direct the amendment of the account submitted in such manner as will credit the administrator with 5 per cent on the first $1,000 received by him, 2% per cent on ..the next $9,000, and 1 per cent on the remaining $7,878.11, and, as modified, affirmed.

Modified and affirmed.

*428Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.